DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 11, 14, 15, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 4, 5 recites the limitation "a generation situation of the message" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim;
Claim 11 recites the limitation "a generation situation of the message" in lines 3-4.   There is insufficient antecedent basis for this limitation in the claim;
Claim 14 recites the limitation "a generation situation of the message" in lines 2-3 and 4.   There is insufficient antecedent basis for this limitation in the claim;
Claim 15 recites the limitation "a generation situation of the message" in line 3.   There is insufficient antecedent basis for this limitation in the claim;
Claim 18 recites the limitation "a generation situation of the message" in line 4.   There is insufficient antecedent basis for this limitation in the claim;
Claim 19 recites the limitation "a generation situation of the message" in lines 2 and 3-4.   There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LATORRE-MARTINEZ et al PG PUB 2017/0221479.
Re Claims 1 and 20, LATORRE-MARTINEZ et al teaches a text to speech system (CRM one or more processor; a computing device) based on the input text via touch screen (obtaining a message) converts text into speech [0021-0024]; conversion to text to speech includes training of the acoustic model (generating output pattern information) using the input data [0038, 0040] based on the speech factor (information) and relating a degree of noisy condition (a generation situation of the message) of the speech wherein based on the acoustic model, the text is converted into the speech [0042].
Re Claim 2, teaches the speech factor (the information) is a corrupted speech (the generation situation of the message) relating a speaker creating (a creator) of the message.
Re Claim 3, teaches the speech factor (the information) is a corrupted speech (the generation situation of the message) relating sound environment (a surrounding environment) of the message.
Re Claim 11, teaches the acoustic model (the generating output pattern information) includes obtaining the output information via a pre-learned artificial neural network based on speaker transforms (inputting of messages) and noise features (the generation situation of the message) in the neural network [0061].
Re Claim 12, the neural network for generating the output pattern is trained using information related to a plurality of speakers [0057] to obtained from samples of speech data (call speech data).
Re Claim 13, the neural network for generating the output pattern includes classifying the speaker transform (a plurality of speeches uttered) based on the Noiselevel [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over LATORRE-MARTINEZ et al PG PUB 2017/0221479 in view of KAPATRALLA et al PG PUB 2018/0176746.
Re Claim 4, LATORRE-MARTINEZ et al fails to “the information…related to a receiver of the message.”.  However, KAPATRALLA et al teaches negotiating between the UE and server for indicating text to speech capability [See figure 12 and 0050].  Based on the capability of the UE (information…a receiver of the message), text to speech conversion can be enable between sending device and receiving device for interoperability.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings. 
Re Claim 17, KAPATRALLA et al teaches UE which includes a communication, a processor and a memory.  One skilled in the art would have been motivated to include the hardware (the communication unit) of the UE into the text to speech system in LATORRE-MARTINEZ et al enable the wireless reception of the input message.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over LATORRE-MARTINEZ et al PG PUB 2017/0221479 in view of SINGH et al PG PUB U.S. Patent Number 10,187,512.
Re Claim 5, LATORRE-MARTINEZ et al fails to teach “displaying the message...based on the…the generation situation of the message.”.   However, SINGH et al teaches based on the voice-to-text conditions such as a measurement of ambient noise (the generation situation of the message), location (See col. 10, lines 55-67), automatically enters into voice to text mode displaying the text message.  One skilled in the art would have been motivated to enable communication in a noisy environment to improve user experience (See col. 9, lines 28 – col. 10, lines 1-5).  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 9, LATORRE-MARTINEZ et al teaches text input via touch input [0024] to display the message and based on the input, the acoustic model (modifying the generated output pattern information) can be retrained based on the touch input [0040].  One skilled in the art would have been motivated to modify the acoustic model to be adaptive to different input patterns.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LATORRE-MARTINEZ et al PG PUB 2017/0221479 in view of SINGH et al PG PUB U.S. Patent Number 10,187,512 as applied to Claim 5 above and further in view JEONG PG PUB 2020/0117945.
Re Claim 6, LATORRE-MARTINEZ et al in view of SINGH et al fails to explicitly teach “displaying a background image on a background of he message…based…a time at which the message is created…”.  However, JEONG et al teaches a processor convert the user voice into text and control a output a background image to the display according to the text [0216] wherein the background image may be photographed through the camera at the time communication.  One skilled in the art would have been motivated to have included the background image at the time the text was created to enhance communication with the receiver by displaying the current location/situation of the user.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LATORRE-MARTINEZ et al PG PUB 2017/0221479 in view of SINGH et al PG PUB U.S. Patent Number 10,187,512 as applied to Claim 5 above and further in view YAO et al PG PUB 2020/0135158.
Re Claim 10, LATORRE-MARTINEZ et al in view of SINGH et al fails to explicitly teach “outputting background music…related to a surrounding environment at a time the message is created”.  However, YAO et al teaches disposing background music based on determining the environment and emotional attributes of a text semantics at the time the message is created [See abstract].  One skilled in the art would have been motivated to include the background music through the output device to achieve sound enhancement in the reading environment.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LATORRE-MARTINEZ et al PG PUB 2017/0221479 in view of SPECK PG PUB 2020/0143448.
Re Claim 18, LATORRE-MARTINEZ et al teaches adaptation comprises effectively retraining of the acoustic model (updates the output pattern) using the input data such as the noise feature (the generation situation of the message) [0040]. LATORRE-MATINEZ et al fails to explicitly teach “a pre-stored user preference output pattern”.  However, SPECK teaches accuracy of the neural network (a processor) can be improved when the neural network is retrained to account new user preferences [0017].  One skilled in the art would have been motivated to improve accuracy in the neural network to retrain the neural network to take account for the user preference. Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Allowable Subject Matter
Claims 7, 8, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14, Prior art fails to teach the information related to the generation situation of the message is transmitted to the network based on the DCI as claimed.
Claim 14, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHI HO A LEE/           Primary Examiner, Art Unit 2472